Citation Nr: 1025733	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  00-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 1999 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Montgomery, Alabama, (hereinafter RO).  In 
January 2001, a hearing was held before a Veterans Law Judge no 
longer employed by the Board who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

Following Board remands for development in February 2001 and 
November 2004, the Veteran's claim for service connection for 
PTSD was denied by the Board in a December 2006 decision.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court), and in a June 
2008 order, the Court remanded the case to the Board for 
readjudication pursuant to a Joint Motion for Remand.  After 
expressing a desire for a hearing before another Veteran's Law 
Judge in December 2009, the Board remanded the case to afford the 
Veteran a hearing before another Veteran's Law Judge in March 
2010.  Thereafter and prior to the scheduling of the hearing, the 
Veteran indicated that he no longer desires a hearing before a 
Veterans Law Judge.  


REMAND

The Joint Motion for Remand found fault with the fact that, as 
requested by the Board in its November 2004 remand, the RO did 
not contact the specific unit to which the Veteran was attached 
to verify the Veteran's asserted stressor of serving on a funeral 
detail following his return from Vietnam.  The Joint Motion for 
Remand found that the failure to contact the specific unit to 
which the Veteran was attached was a violation of the Court's 
holding in Stegall v. West, 11 Vet. App. 268 (1998).  As such, 
and given the fact that the Board must insure compliance with the 
instructions of its remands, the RO upon Remand will be requested 
to contact the unit to which the Veteran was attached to attempt 
to verify the Veteran's asserted stressor of serving on a funeral 
detail following his return from Vietnam.  Id. 

Subsequent to the November 2004 remand, the Veteran has asserted 
stressors associated with duty in Vietnam not previously asserted 
by him.  As such, the RO upon remand will be requested to conduct 
the U. S. Army and Joint Services (JSRRC) to attempt to verify 
these stressors.  Accordingly, the case is REMANDED for the 
following action:

1.  As directed by the terms of the Joint 
Motion, the RO is to contact Company A and 
B, 4th Battalion, 37th Armored Regiment at 
Fort Knox, Kentucky, or current location if 
the units have moved, and ask whether there 
are any records which might confirm that 
the Veteran was attached to a funeral 
detail from October 1968 to May 1970.  If 
after making reasonable efforts to obtain 
these records the RO is unable to secure 
them, the RO must briefly explain to the 
Veteran the efforts taken to obtain those 
records and document their unavailability.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO is to forward the Veteran's 
service personnel  records and stressor 
statement received in March 2010 to the 
JSRRC to attempt to verify the stressors 
asserted by the Veteran to have occurred in 
Vietnam.  In particular, the JSRRC should 
determine whether the Veteran's unit, 
Company B, 62d Engineer Battalion, was 
stationed at or near the Army Base at Long 
Binh from September 1967 to September 1968, 
and was in the vicinity of attacks at or 
near that location.  

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


